Citation Nr: 0335595	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  02-03 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran, his mother and his son




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from September 1967 to June 
1971.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the RO.  

In an August 1999 rating decision, the RO granted special 
monthly pension benefits at the housebound rate, effective on 
December 4, 1997.  

The veteran testified at a videoconference hearing with a 
Hearing Officer at the RO in September 2002.  

(The reopened claim of service connection for hepatitis is 
addressed in the REMAND portion of this document.)  



FINDINGS OF FACT

1.  In a March 1972 decision, the RO denied the original 
claim of service connection for hepatitis and provided the 
veteran with notice of his procedural and appellate rights; 
however, a Notice of Disagreement was not received within the 
subsequent one-year period.  

2.  In a November 2000 decision, the RO determined that new 
and material evidence had not been submitted to reopen the 
claim, and the veteran timely appealed that decision.  

3.  New evidence has been presented since the RO's March 1972 
decision that bears directly and substantially on the 
veteran's claim of service connection for hepatitis and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted since the March 
1972 decision to reopen the claim of service connection for 
hepatitis.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active service from September 1967 to June 
1972.  Following his discharge from service, the veteran 
filed a claim for service connection for hepatitis.  At that 
time, the evidence of record consisted of service medical 
records showing a heroin addiction in service in December 
1970.  

In addition, the medical records reveal that the veteran was 
admitted to a VA hospital in January 1972 for treatment for 
infectious hepatitis.  

The veteran was admitted with the chief complaint of fatigue, 
malaise, nausea and vomiting of approximately seven days 
duration.  He also noticed the urine turning dark and the 
stool turning light.  An examination revealed findings of 
jaundice.  The liver was not enlarged, and the spleen was not 
palpated.  Antigen testing was negative, as were the cold 
agglutins and heterophil antibodies.  Total Bilirubin was 
7.9, Direct 4.8, initial transaminase was 300.  

During the course of the hospitalization, the veteran was 
virtually asymptomatic, the jaundice cleared and at the time 
of discharge in February 1972, the Bilirubin was 2.5, Direct 
Bilirubin was 1.7, Transaminase was 320.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2003).  

In a March 1972 decision, the RO denied the veteran's 
original claim of service connection for hepatitis.  The 
veteran was provided notice of his procedural and appellate 
rights; however he did not perfect his appeal.  The RO's 
March 1972 decision denying service connection for hepatitis 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 3.104 
(2003).  

The RO declined to reopen a claim of service connection for 
hepatitis in a November 2000 rating decision.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003).  The United States Court of Appeals for 
Veterans Claims (the Court) has indicated that the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The last disallowance of record is considered to be the last 
decision that finally denied the claim, whether it was denied 
on a new and material basis or on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, the last final 
decision of record was March 1972.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In this case, additional evidence has been added to the 
record since the March 1972 decision.  

The evidence added to the record since March 1972 includes 
private and VA treatment records showing multiple 
disabilities, including infective endocarditis with cerebral 
embolic phenomenon, and severe mitral insufficiency.  The 
veteran underwent a mitral valve prosthetic implantation for 
recurrent bacterial endocarditis.  A seizure disorder was 
documented as a residual of an infarction at the left middle 
cerebral artery.  

Additional records also show that the veteran has received 
Social Security Disability Income due to a heart disability 
and a seizure disorder since 1980.  Importantly, these 
records show that the veteran's lab reports from both 1989 
and 1999 show elevated liver test results.  

A November 1998 VA psychiatric examination noted amnestic 
disorder due to cerebrovascular accident, status post-mitral 
valve replacement, status post left sided CVA with residual 
right hemiparesis and seizure disorder secondary to CVA.  

A November 1998 VA general medical examination noted that the 
veteran's medical records indicated that the veteran had the 
following health conditions:  status post-left hemispheric 
cerebrovascular accident with right hemiparesis; status post-
mitral valve replacement; history of congestive heart 
failure; seizure disorder; and history of depression.  

The physical examination was negative for findings related to 
hepatitis and/or liver disorder.  The diagnoses were those of 
residuals of left hemispheric cerebrovascular accident with 
right hemiparesis; status post mitral valve replacement; 
chronic obstructive pulmonary disease by chest x-ray 
evaluation; seizure disorder; lichen simplex on the calf of 
the left lower extremity; and hemorrhoids.  

The veteran also submitted additional VA treatment records 
from his hospitalization in January 1972 noting his 
complaints of fatigue, malaise, nausea and vomiting and dark 
urine.  While the records themselves are not duplicative of 
records already in the claims file, the information contained 
in these records is the evidence considered in the March 1972 
rating decision.  

The veteran testified at a personal hearing with a Hearing 
Officer at the RO via teleconference in September 2002 that 
he did not have a diagnosis of hepatitis during service and 
had not received treatment for hepatitis since the documented 
incident in January 1972.  

The veteran now asserts that his hepatitis in 1972 had led to 
his other medical problems such as the heart and seizure 
disorders, for which he had sought continuous treatment.  The 
veteran also believed that the Social Security Disability 
benefits were based on his having hepatitis.  

The additional evidence added to the record does show 
possible liver dysfunction, as noted hereinabove.  The Board 
finds that assuming the credibility of the recent evidence as 
required by Justus, the veteran has submitted new and 
material evidence.  The evidence is certainly new, as it was 
not of record at the time of the March 1972 RO decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2003).  

At the outset, the Board notes that, during the pendency of 
the appeal but after the RO's most recent consideration of 
the veteran's claims to reopen, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  

It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A(f), 
5106, 5107, 5126 (West Supp. 2001).  However, nothing in the 
Act shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§§ 5103A(f), 5108.  

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 3.326).  

The rule is effective on November 9, 2000, except the 
amendment to 38 C.F.R. § 3.156(a), which is effective on 
August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's applications to 
reopen, which were received long before that date.  The Board 
considered this claim under that version of 38 C.F.R. § 3.156 
which is set forth above.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for hepatitis, the appeal to this 
extent is allowed, subject further action as discussed 
hereinbelow.  



REMAND

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claims, based on the evidence in 
its entirety.  

The Board again points out that the statutes governing 
assistance to claimants and the benefit of the doubt were 
amended during the pendency of the veteran's appeal.  

More specifically, the Board noted that there had been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even more recently, the Federal Circuit decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  

The case also made it clear that the Board could not consider 
evidence in the first instance, and that all of the evidence 
must be reviewed by the RO before it is reviewed by the 
Board.  38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3rd 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify was misleading and detrimental to claimants 
whose claims were prematurely denied short of the statutory 
one-year period provided for response.  

Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the RO has not 
fulfilled its duty to assist the veteran in this case with 
regard to the increased rating issue.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

The veteran should be asked in this regard to submit 
competent evidence to support these assertions that he 
suffers from chronic hepatitis or residuals therefrom due to 
disease or injury in service.  

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to whether the veteran 
suffers from hepatitis or residuals therefrom and if so, the 
likely etiology of such disability.  In addition, any other 
pertinent medical records should be obtained for review by 
the examiner in connection with the examination.  

Thus, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
hepatitis or residuals therefrom, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  The RO 
should also afford the veteran an 
opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all 
competent evidence to support his 
assertions that he suffers from hepatitis 
or residuals therefrom due to disease or 
injury that was incurred in or aggravated 
by service.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed hepatitis.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested studies.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed hepatitis.  Based on a 
review of the case, the examiner should 
provide an opinion, with adequate 
rationale, as to the likelihood that the 
veteran has current liver disability due 
to hepatitis or other disease or injury 
that was incurred in or aggravated by 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake a de novo review of the 
claim of service connection for hepatitis 
based on the evidentiary record in its 
entirety.  The RO in this regard must 
ensure that all notification and 
development action required by the VCAA is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



